Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: A method for selecting influence indicators by using an automatic mechanism, adapted to an electronic device and comprising: obtaining raw data, wherein the raw data comprises a body-related variable and a plurality of to-be-measured indicators corresponding to the body-related variable wherein the plurality of to-be-measured indicators comprise a plurality of proteins; setting the body-related variable as a target parameter; inputting the body-related variable and the to-be-measured indicators into a plurality of validation models, and sorting, according to an output result of the validation models, the to-be-measured indicators to obtain ranking data; calculating importance of the to-be-measured indicators by using a screening condition according to the ranking data to select a candidate indicator from the to-be-measured indicators; [[and]] calculating a correlation between the candidate indicator and the body-related variable to determine an influence indicator; and outputting the influence indicator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845